Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an amendment filed on 05/23/2022 for application Number 17/027,213 in response to a restriction requirement. The applicant’s election of Group I (claims 1-6, 13, 14, 17-19, 20-22, 26, 29, and 30) is acknowledged. Claims 1-30 are pending, of which claims 7-12, 15-16, 23-25, and 27-28 are withdrawn from consideration based on applicant’s election.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. INDIA 201941039482 filed on 09/30/2019, has been made of record.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 05/02/2021 and 07/07/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 13-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by 3GPP R1-1908388 (MediaTek Inc., TSG RAN WG1 #98, Prague, Czech, August 26th – 30th, 2019; hereinafter “NPL1”).

Regarding claim 1, NPL1 discloses a method of wireless communication, comprising: 
generating, by a base station, downlink feedback information (DFI) for communications with a user equipment (UE); preparing, by the base station, a grant type downlink control information (DCI) message including the DFI (Sec. 2.2: In NR Rel-15, DCI format 0_0 and format 0_1 with CRC scrambled by CS-RNTI are used for providing an UL grant for CG retransmission (by setting NDI = 1) or activating/releasing CG Type 2 (if the defined validation rule is satisfied). Similarly, CG-DFI can be also transmitted via DCI format 0_0 and/or format 0_1 scrambled by CS-RNTI. We see that, after CG transmission occasions, it is natural to receive DCI(s) with CRC scrambled by CS-RNTI at UE for either providing an UL grant for a certain HARQ process with a CG transmission, or a HARQ-ACK bitmap for all HARQ processes configured for CG; transmitting of DCI with DFI implies generation of DFI and preparing DCI including DFI);
adding, by the base station, a DFI indicator to the grant type DCI message (Sec. 2.2: In one of possible options to transmit CG-DFI on a DCI scrambled by CS-RNTI, a new validation rule can be defined for differentiating that the DCI is transmitted for providing CG-DFI or other purposes, and some fields (other than the special fields for validation) can be re-interpreted as a HARQ-ACK bitmap if validation of CG-DFI is achieved; thus, the value of the HARQ-ACK bitmap combined with a validation rule (equivalent to a DFI indicator) indicates whether the DCI carries an uplink grant or DFI.); and 
transmitting, by the base station, the grant type DCI with the DFI to the UE (Sec. 2.2: If a CG-DFI can be transmitted as flexible as an UL grant from gNB, gNB can transmit HARQ-ACK feedback in the CG-DFI to UE at any time it want(s)… CG-DFI can be also transmitted via DCI format 0_0 and/or format 0_1 scrambled by CS-RNTI… after CG transmission occasions, it is natural to receive DCI(s) with CRC scrambled by CS-RNTI at UE for either providing an UL grant for a certain HARQ process with a CG transmission, or a HARQ-ACK bitmap for all HARQ processes configured for CG… Proposal 3: CG-DFI is transmitted via DCI format 0_0 and/or format 0_1 scrambled by CS-RNTI.). 

Regarding claim 13, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses configuring, by the base station, configured grant (CG) resources for CG transmissions by the UE (Sec. 1: Agreement RAN1#96: For PUSCH transmitted using CG, CBG-based retransmission is supported at least by using dedicated scheduled resource allocated by an UL grant.). 
.  
Regarding claim 14, NPL1 discloses the limitations of claim 13 as set forth, and NPL1 further discloses signaling, by the base station, an activation message activating CG operations (Sec. 2.2: In NR Rel-15, DCI format 0_0 and format 0_1 with CRC scrambled by CS-RNTI are used for providing an UL grant for CG retransmission (by setting NDI = 1) or activating/releasing CG Type 2 (if the defined validation rule is satisfied).).  

Claim 17 is rejected following the same rationale as set forth in the rejection of claim 1. Claim 17 recites corresponding features to those in claim 1 from the perspective of a method for a UE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 2-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of 3GPP R1-1908112 (Huawei, HiSilicon, TSG RAN WG1 #98, Prague, Czech, August 26th – 30th, 2019; hereinafter “NPL2”).

Regarding claim 2, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses wherein the DFI indicator includes a DFI bit added to the grant type DCI message (In one of possible options to transmit CG-DFI on a DCI scrambled by CS-RNTI, a new validation rule can be defined for differentiating that the DCI is transmitted for providing CG-DFI or other purposes, and some fields (other than the special fields for validation) can be re-interpreted as a HARQ-ACK bitmap if validation of CG-DFI is achieved; the special field for validation is equivalent to a DFI bit).
But NPL1 does not disclose wherein the DFI indicator includes a DFI-specific radio network temporary identifier (DFI-RNTI) by which the grant type DCI message with the DFI is scrambled.
However, in the same field of endeavor, NPL2 discloses wherein the DFI indicator includes one of: a DFI bit added to the grant type DCI message (Sec. 3.3: To overcome the uncertainty of HARQ timing in the unlicensed spectrum, LTE-AUL uses a bitmap to indicate the ACK status of all the HARQ processes in a UE-specific DCI (AUL-DFI), regardless of whether these processes are in use or not; Sec. 3.3.1: Proposal 16: The gNB should configure the CG UE with the minimum PUSCH-to-HARQ feedback timing for proper determination of the HARQ-A/N status from the DFI bitmap.); or
a DFI-specific radio network temporary identifier (DFI-RNTI) by which the grant type DCI message with the DFI is scrambled (Sec. 3.3.3: as shown in Fig. 9, the key design approach is to allow the gNB to semi-statically group a set of CG UEs to receive the GC-DFI scrambled with a GC-DFI-RNTI value whereas the gNB signals the HARQ-ACK feedback only to a dynamically selected subset of Y UEs within this semi-statically defined group of size NUE.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the above teaching from NPL2, to derive the limitations of claim 2, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable HARQ feedback in configured grant operation and for the purpose of contention window size (CWS) adjustment.

Regarding claim 3, NPL1 and NPL2 disclose the limitations of claim 2 as set forth, and NPL1 further discloses wherein the DFI bit differentiates a payload of the grant type DCI message as one of: a transmission grant or the DFI  (Sec. 2.2: In NR Rel-15, DCI format 0_0 and format 0_1 with CRC scrambled by CS-RNTI are used for providing an UL grant for CG retransmission (by setting NDI = 1) or activating/releasing CG Type 2 (if the defined validation rule is satisfied). Similarly, CG-DFI can be also transmitted via DCI format 0_0 and/or format 0_1 scrambled by CS-RNTI. We see that, after CG transmission occasions, it is natural to receive DCI(s) with CRC scrambled by CS-RNTI at UE for either providing an UL grant for a certain HARQ process with a CG transmission, or a HARQ-ACK bitmap for all HARQ processes configured for CG. In one of possible options to transmit CG-DFI on a DCI scrambled by CS-RNTI, a new validation rule can be defined for differentiating that the DCI is transmitted for providing CG-DFI or other purposes, and some fields (other than the special fields for validation) can be re-interpreted as a HARQ-ACK bitmap if validation of CG-DFI is achieved; thus, the value of the HARQ-ACK bitmap combined with a validation rule (equivalent to a DFI indicator) indicates whether the DCI carries an uplink grant or DFI.).  

Regarding claim 4, NPL1 and NPL2 disclose the limitations of claim 3 as set forth, and NPL1 further discloses wherein the DFI bit is added to the grant type DCI message when a configured scheduling-radio network temporary identifier (CS-RNTI) is used for scrambling the grant type DCI message with the DFI (Sec. 2.2: CG-DFI can be also transmitted via DCI format 0_0 and/or format 0_1 scrambled by CS-RNTI…In one of possible options to transmit CG-DFI on a DCI scrambled by CS-RNTI, a new validation rule can be defined for differentiating that the DCI is transmitted for providing CG-DFI or other purposes, and some fields (other than the special fields for validation) can be re-interpreted as a HARQ-ACK bitmap if validation of CG-DFI is achieved).   

Regarding claim 5, NPL1 and NPL2 disclose the limitations of claim 3 as set forth, and NPL2 further discloses identifying, by the base station, the DFI bit based on a DCI format of the grant type DCI message, wherein the DFI bit is associated with the DCI format according to one of: a fixed allocation of DFI bits to DCI formats or radio resource control (RRC) configuration (Sec. 3.3.3: the gNB can provide pending HARQ feedback for one or more PUSCH transmitted with configured grant within previous UL COTs using a GC-DCI scrambled with a group RNTI… as shown in Fig. 9, the key design approach is to allow the gNB to semi-statically group a set of CG UEs to receive the GC-DFI scrambled with a GC-DFI-RNTI value whereas the gNB signals the HARQ-ACK feedback only to a dynamically selected subset of Y UEs within this semi-statically defined group of size NUE. Using a logical index configured through RRC signaling, each UE locates its respective indication bits within the codebook in the GC-DCI format. For the cases where the number of UEs to provide feedback for is large, this design also allows the gNB to split the number of UEs over multiple instances of the GC-DFI transmissions. The dynamic selection of which UEs to indicate in an instance of the GC-DFI can be done by implementation to maximize the utilization of the codebook size; thus, DFI bits can be configured via RRC signaling or dynamically via DCI).  

Regarding claim 6, NPL1 and NPL2 disclose the limitations of claim 3 as set forth, and NPL2 further discloses wherein the DFI bit is added to the grant type DCI message in an identified search space, wherein the identified search space is one of: fixed or configured by the base station (Sec. 3.3.3: Using a logical index configured through RRC signaling (configured by the base station), each UE locates its respective indication bits (equivalent to search space) within the codebook in the GC-DCI format.).  

Claim 18 is rejected following the same rationale as set forth in the rejection of claim 2. Claim 18 recites corresponding features to those in claim 2 from the perspective of a method for a UE.

Claim 19 is rejected following the same rationale as set forth in the rejection of claims 3 and 4. Claim 19 recites corresponding features to those in claims 3 and 4 from the perspective of a method for a UE.

Claims 20, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Talarico et al. (US 20190342911 A1; hereinafter ”Talarico”).

Regarding claim 20, NPL1 discloses the limitations of claim 1 as set forth, as claim 20 recites the same features as in claim 1 from the perspective of an apparatus for a base station. But NPL1 does not disclose an apparatus for a base station, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to perform the recited functions.
However, in the same field of endeavor, Talarico discloses an apparatus for a base station, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to perform similar functions ([0043] AN110 with Processing circuitry 120; [0057] A gNB may configure or generate a DCI and/or DFI message or a message including the DCI and/or DFI to activate/deactivate the AUL transmission for a UE.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of NPL1 as applied to claim 1 and the above teaching from Talarico, to derive the limitations of claim 20, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this combination in order to enable an apparatus for a base station to perform the recited functions.

Regarding claim 26, NPL1 discloses the limitations of claim 13 as set forth, as claim 26 recites the same features as in claim 13 from the perspective of an apparatus for a base station. But NPL1 does not disclose an apparatus for a base station, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to perform the recited functions.
However, in the same field of endeavor, Talarico discloses an apparatus for a base station, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to perform similar functions ([0043] AN110 with Processing circuitry 120; [0057] A gNB may configure or generate a DCI and/or DFI message or a message including the DCI and/or DFI to activate/deactivate the AUL transmission for a UE.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of NPL1 as applied to claim 13 and the above teaching from Talarico, to derive the limitations of claim 26, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this combination in order to enable an apparatus for a base station to perform the recited functions.

Regarding claim 29, NPL1 discloses the limitations of claim 17 as set forth, as claim 29 recites the same features as in claim 17 from the perspective of an apparatus for a UE. But NPL1 does not disclose an apparatus for a UE, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to perform the recited functions.
However, in the same field of endeavor, Talarico discloses an apparatus for a UE, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to perform similar functions ([0037] UE 105 with Processing circuitry 115; [0057] A gNB may configure or generate a DCI and/or DFI message or a message including the DCI and/or DFI to activate/deactivate the AUL transmission for a UE.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of NPL1 as applied to claim 17 and the above teaching from Talarico, to derive the limitations of claim 29, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this combination in order to enable an apparatus for a UE to perform the recited functions.

Claims 21-22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2, and further in view of Talarico.

Regarding claim 21, NPL1 and NPL2 disclose the limitations of claim 2 as set forth, as claim 21 recites the same features as in claim 2 from the perspective of an apparatus for a base station. But NPL1 and NPL2 do not disclose an apparatus for a base station, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to perform the recited functions.
However, in the same field of endeavor, Talarico discloses an apparatus for a base station, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to perform similar functions ([0043] AN110 with Processing circuitry 120; [0057] A gNB may configure or generate a DCI and/or DFI message or a message including the DCI and/or DFI to activate/deactivate the AUL transmission for a UE.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of NPL1 and NPL2 as applied to claim 2 and the above teaching from Talarico, to derive the limitations of claim 21, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this combination in order to enable an apparatus for a base station to perform the recited functions.

Regarding claim 22, NPL1 and NPL2 disclose the limitations of claims 3-5 as set forth, as claim 22 recites the same features as in claims 3-5 from the perspective of an apparatus for a base station. But NPL1 and NPL2 do not disclose an apparatus for a base station, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to perform the recited functions.
However, in the same field of endeavor, Talarico discloses an apparatus for a base station, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to perform similar functions ([0043] AN110 with Processing circuitry 120; [0057] A gNB may configure or generate a DCI and/or DFI message or a message including the DCI and/or DFI to activate/deactivate the AUL transmission for a UE.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of NPL1 and NPL2 as applied to claims 3-5 and the above teaching from Talarico, to derive the limitations of claim 22, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this combination in order to enable an apparatus for a base station to perform the recited functions.

Regarding claim 30, NPL1 and NPL2 disclose the limitations of claim 18 as set forth, as claim 30 recites the same features as in claim 18 from the perspective of an apparatus for a UE. But NPL1 and NPL2 do not disclose an apparatus for a UE, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to perform the recited functions.
However, in the same field of endeavor, Talarico discloses an apparatus for a UE, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to perform similar functions ([0037] UE 105 with Processing circuitry 115; [0057] A gNB may configure or generate a DCI and/or DFI message or a message including the DCI and/or DFI to activate/deactivate the AUL transmission for a UE.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of NPL1 and NPL2 as applied to claim 18 and the above teaching from Talarico, to derive the limitations of claim 30, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this combination in order to enable an apparatus for a UE to perform the recited functions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tsai et al. (US 20210050947 A1) – Downlink feedback information for uplink data retransmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471